Citation Nr: 1739678	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-27 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bladder dysfunction, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for right lower extremity weakness, rated as 40 percent disabling.

3.  Entitlement to an increased rating for left lower extremity weakness, rated as 30 percent disabling.

4.  Entitlement to an increased rating for right upper extremity weakness, rated as 20 percent disabling.

5.  Entitlement to an initial increased rating for left upper extremity weakness, initially rated as 20 percent disabling.

6.  Entitlement to a separate rating for bowel dysfunction.

7.  Entitlement to special monthly compensation based on loss of use of the left lower extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded the appeal in June 2015 for additional development.

The issues of entitlement to increased ratings for bilateral lower extremity weakness, entitlement to a separate rating for bowel dysfunction, and SMC based on loss of use of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's bladder dysfunction is manifested by urinary retention requiring continuous catheterization.

2.  The Veteran is right hand dominant.

3.  The Veteran's bilateral upper extremity disability is manifested by mild incomplete paralysis of the lower radicular group.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 40 percent for bladder dysfunction have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.27, 4.115a, 4.115b, Diagnostic Codes (DCs) 8018-7512 (2016).

2.  The criteria for schedular rating in excess of 20 percent for right upper extremity weakness have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.124a, DCs 8018-8512 (2016).

3.  The criteria for an initial rating in excess of 20 percent for left upper extremity weakness have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.124a, DCs 8018-8512 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C. § 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with a pre-adjudication letter.

The evidence of record includes VA examination reports, VA treatment records, private treatment records, and lay statements.  The Board notes that actions requested in the June 2015 remand have been undertaken.  Indeed, VA medical records were obtained, and VA medical opinions were obtained.  The RO asked the Veteran to submit a release for private records, but no response was received.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased ratings, VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Multiple sclerosis is evaluated under DC 8018, which provides for a minimum rating of 30 percent.  To warrant a rating in excess of 30 percent, the disorder must be rated on its residuals.  With some exceptions, disability from neurological conditions and convulsive disorders and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Manifestations include psychotic symptoms, complete partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  Partial loss of use of one or more extremities from neurological lesions, such as those caused by multiple sclerosis, is rated by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. 
§ 4.124a (2016).

Bladder Dysfunction

The Veteran's bladder dysfunction, which is associated with his service-connected multiple sclerosis, is rated under 38 C.F.R. § 4.115b, DCs 8018-7512.  

DC 7512 provides that chronic cystitis is rated as voiding dysfunction.  The criteria for voiding dysfunction states that the disability should be rated as urine leakage, frequency, or obstructed voiding.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent rating; and the use of an appliance or wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  38 C.F.R. § 4.115a.

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating; with a daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating; and with daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id. 

Obstructive voiding symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a non-compensable evaluation.  Marked obstructive voiding symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or a combination of post-void residuals greater than 150 cc, uroflowmetry with a marked diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.  

Here, the VA examinations and VA treatment records show that the Veteran's bladder dysfunction consists of an inability to void, requiring the use of self-catheterization and intermittent urinary tract infections.  There is no indication that he requires absorbent materials or that he has urinary frequency.  Rather, the record indicates that the RO may have erroneously applied the urinary leakage rating criteria to the Veteran's bladder dysfunction.  In any event, the Board notes that the 40 percent rating already assigned for urinary leakage equals or exceeds the maximum rating possible  for urinary frequency and obstructive voiding.  See 38 C.F.R. § 4.115a.  

The Veteran's representative has argued that self-catheterization amounts to the use of an appliance, and that he should be assigned a higher evaluation pursuant to the rating criteria for urinary leakage or incontinence.  See May 2017 Appellant Brief.  While the genitourinary rating criteria does not define the term "appliance," the Board has reviewed language from the Federal Register (FR) publication that discusses the adoption of DC 7542 for neurogenic bladder, which became effective on February 17, 1994.  Catheters are defined in the context of urinary incontinence, and incontinence is contemplated as more disabling than urinary obstruction.  59 FR 2527, Jan. 18, 1994.  The Board notes the incongruity that continual catheterization for urinary obstruction warrants only a 30 percent rating while intermittent catheterization for urinary leakage rates a much higher rating.  Nonetheless, the rating criteria clearly envision urinary incontinence as more disabling than urinary obstruction:  "For some persons, wearing absorbent materials may be inappropriate; such people require the use of a catheter or some other means to compensate for the loss of control."  Id.  

Moreover, although the Veteran has had recurrent urinary tract infections as a result of his voiding dysfunction, the highest rating available for that condition is 30 percent, unless there is associated renal function.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7257.  The Veteran has already been assigned a higher rating based on voiding dysfunction, which is the predominant disability.  Id.  A separate rating may not be assigned based on the similar symptoms from urinary tract infections because it would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

In light of the above, the Board finds that the preponderance of the evidence is against a disability rating in excess of 40 percent for the service-connected bladder dysfunction.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Upper Extremities

The Veteran's upper extremity disabilities, which are associated with his service-connected multiple sclerosis, are rated under 38 C.F.R. § 4.115b, DCs 8018-8512.  

Incomplete paralysis of the lower radicular group of the major upper extremity warrants a 50 percent evaluation if severe, 40 percent if moderate, and 20 percent if mild.  Incomplete paralysis of the lower radicular group of the minor upper extremity warrants a 40 percent evaluation if severe, 30 percent if moderate, and 20 percent if mild.  Disability ratings of 70 percent and 60 percent are warranted for complete paralysis of the lower radicular group of the major and minor extremity, respectively.  Complete paralysis is established where all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, are paralyzed (substantial loss of use of hand).  38 C.F.R. § 4.124a, DC 8512 (2016). 

The words "mild," "moderate," and "severe" are not defined in 38 C.F.R. §§ 4.120 -4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The record shows that the Veteran is right handed and that his multiple sclerosis results in a neurological impairment of his upper extremities.  The VA examiners both determined that the lower radicular group nerves are affected.  The December 2011 VA examiner noted that the Veteran was functional with his upper extremities.  Testing revealed 4/5 strength; normal deep tendon reflexes; and decreased sensation in the shoulders, inner/outer forearms, and hands/fingers.  There was no atrophy.  Similarly, the August 2015 VA examiner found "almost normal function" of the upper extremities.  Testing revealed 3/5 and 4/5 strength, hypoactive reflexes, and normal sensation.  There was no atrophy.  The examiners examined the Veteran and considered his medical history and report of symptoms.  They diagnosed mild incomplete paralysis of the bilateral lower radicular groups.  

VA treatment records throughout the appeal period show that the Veteran's bilateral upper extremity disability has been manifested by normal sensation, normal strength, and near normal reflexes.  See May 2011, March 2012, May 2012, October 2012, and February 2015 VA treatment records and VVA 10/11/12 CAPRI 4/6/06 to 9/12/12 pp. 19, 51, 63.  The Veteran had full range of motion of both upper extremities.  See May 2011 and October 2012 VA treatment records and VVA 10/11/12 CAPRI 4/6/06 to 9/12/12 p. 63.  While a February 2012 clinician noted  upper extremity wrist and shoulder pain (VVA 2/1/12 CAPRI p.4), the majority of the Veteran's complaints of pain concern his lower extremities and back.  There is no evidence of major interference with the Veteran's everyday life.   

The Board has considered the Veteran's lay statements concerning the symptoms of the service-connected disabilities and his medical history.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  However, laypersons do not have the competence to render an opinion as to the diagnosis or level of severity of a neurologic disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The VA examination findings and VA treatment notes are competent and credible evidence concerning the nature and extent of the Veteran's bilateral upper extremity disability.  The medical professionals examined the Veteran during the current appeal period, and the examiners rendered pertinent opinions in conjunction with the evaluations.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords their opinions great probative value. 

The Board has considered whether any other applicable rating criteria may enable disability ratings in excess of 20 percent for the right and left upper extremity disabilities.  The competent and credible evidence of record does not demonstrate moderate or severe incomplete paralysis, neuritis, or neuralgia of the ulnar, median, or radial nerves.  As noted, the VA examiners stated that the nerve affected was the lower radicular group and the level of severity was mild.  There is no medical or other competent evidence demonstrating a higher level of impairment.  Thus, the Board finds that disability ratings in excess of 20 percent for the right and left upper extremity weakness are not warranted. 

The Board has also considered whether a higher rating is warranted under DCs 8510 or 8511 and finds that these DCs are not for application because the weight of the competent and credible evidence does not establish a diagnosis of an upper radicular, middle radicular, or all radicular nerve group disorder of the left or right upper extremity.  DCs 8517 to 8519 are not for application because there is no competent evidence of impairment of the musculocutaneous, circumflex, or long thoracic nerves. 

Finally, the Board finds that a separate rating is not warranted under DCs 8514, 8515, and 8516 in addition to the 20 percent rating under DC 8512.  The 20 percent rating under DC 8512, lower radicular group, contemplates the symptoms and impairment due to radial, ulnar and median neuropathy.  The assignment of several ratings under various diagnostic codes for the same symptomatology is prohibited.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259 (1994).

In light of the above, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent for the service-connected right and left upper extremity weakness.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56 (1990).


ORDER

Entitlement to an increased rating for bladder dysfunction, currently rated as 40 percent disabling, is denied.

Entitlement to an increased rating for right upper extremity weakness, rated as 20 percent disabling, is denied.

Entitlement to an initial increased rating for left upper extremity weakness, initially rated as 20 percent disabling, is denied.


REMAND

In an August 2017 Appellant Brief, the Veteran, through his representative, contends that he has a bowel dysfunction as an additional manifestation of his service-connected multiple sclerosis.  This manifestation has not been evaluated for a separate rating.  

Subsequent to the most recent Supplemental Statement of the Case (SSOC) in October 2015, additional VA medical records were added to the file that include treatment for the Veteran's multiple sclerosis.  These treatment records primarily concern the Veteran's lower extremities.  There is no basis for a waiver of RO consideration under 38 C.F.R. § 20.1304 because this new evidence was not submitted by the Veteran.  Therefore, the issues of entitlement to increased ratings for bilateral lower extremity weakness and SMC based on loss of use of the left lower extremity must be remanded for the issuance of an SSOC.  See 38 C.F.R. 
§ 19.31 (2016).  The bladder and bilateral upper extremity disabilities are adjudicated above because the new evidence submitted after the October 2015 SSOC does not address these conditions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether the Veteran has bowel symptoms associated with his multiple sclerosis.  The entire claims file and a complete copy of this remand should be made available to the examiner.  All necessary tests and studies should be performed and all findings must be reported in detail.

2. Readjudicate the issues of entitlement to an increased rating for right lower extremity weakness, entitlement to an initial increased rating for left lower extremity weakness, and SMC based on loss of use of the left lower extremity, to include consideration of the additional evidence obtained since it last adjudicated these claims, specifically including VA treatment records received in June 2016 (labeled as "CAPRI" in Legacy Content Manager Documents).  The Veteran and his representative must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


